BIJUR, J.
This action is brought to recover from defendant upon an agreement of guaranty or indemnity given September 22, 1908, to plaintiff by defendant, whereunder defendant guaranteed plaintiff, among other things, against his liability on “any guaranty given by Felix Tausend for Max Weissbard,” etc. The only point urged by appellant worthy of consideration is that the language of this guaranty shows that it covers solely acts done in the past by the plaintiff, namely, “guaranties given." The liability on which plaintiff was compelled to pay for account of Max Weissbard, and on which he now sues defendant, was a guaranty actually given some five months before defendant’s agreement in suit, which, by the way, was supported by ample independent consideration. Assuming, therefore, that appellant’s contention as to the interpretation of the agreement in suit to be correct, the liability on which this action is based comes within the terms of the agreement so interpreted. Judgment affirmed, with costs. All concur.